[Cite as State v. Hines, 2017-Ohio-8285.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


STATE OF OHIO,                                       :      OPINION

                 Plaintiff-Appellee,                 :
                                                            CASE NOS. 2017-L-032
        - vs -                                       :                2017-L-033
                                                                      2017-L-034
MICHAEL G. HINES, JR.,                               :                2017-L-035

                 Defendant-Appellant.                :


Criminal Appeals from the Lake County Court of Common Pleas, Case Nos. 2016 CR
000167, 2016 CR 000342, 2016 CR 000437, and 2016 CR 000953.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Anna C. Kelley, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Charles R. Grieshammer, Lake County Public Defender, and Vanessa R. Clapp,
Assistant Public Defender, 125 East Erie Street, Painesville, OH 44077 (For
Defendant-Appellant).




COLLEEN MARY O’TOOLE, J.

        {¶1}     Appellant, Michael G. Hines, Jr., appeals from the February 8, 2017

judgments of the Lake County Court of Common Pleas, consecutively sentencing him in

four cases to a ten-year prison term for illegal manufacture of drugs, illegal assembly or

possession of chemicals for the manufacture of drugs, theft, and attempted burglary

following guilty pleas. In this consolidated appeal, appellant asserts his sentence is
contrary to law because the trial court’s findings under R.C. 2929.12 are not supported

by the record. Finding no reversible error, we affirm.

       {¶2}    On December 6, 2016, appellant, through appointed counsel, pleaded

guilty in four separate cases: (1) Case No. 2016 CR 000167, count one, illegal

manufacture of drugs, a felony of the second degree, in violation of R.C. 2925.04, with a

forfeiture specification, and count two, illegal assembly or possession of chemicals for

the manufacture of drugs, a felony of the third degree, in violation of R.C. 2925.041,

with a forfeiture specification; (2) Case No. 2016 CR 000342, theft, a felony of the fifth

degree, in violation of R.C. 2913.02; (3) Case No. 2016 CR 000437, illegal assembly or

possession of chemicals for the manufacture of drugs, a felony of the third degree, in

violation of R.C. 2925.041, with a forfeiture specification; and (4) Case No. 2016 CR

000953, attempted burglary, a felony of the third degree, in violation of R.C. 2923.02

and 2911.12. The trial court accepted appellant’s guilty pleas and referred the matters

to the Adult Probation Department for a pre-sentence investigation and report, a drug

and alcohol evaluation, and a mental health assessment.1

       {¶3}    On February 8, 2017, the trial court sentenced appellant to the following:

(1) Case No. 2016 CR 000167, count one, five years, and count two, three years, for a

total concurrent sentence of five years; (2) Case No. 16 CR 000342, six months; (3)

Case No. 16 CR 000437, three years; and (4) Case No. 16 CR 000953, 18 months.




1. The PSI reveals appellant’s juvenile and adult prior criminal records are about five pages long.
Appellant scored a 35 on the Ohio Risk Assessment System which indicates a “High” risk needs level
(criminal history – domains of risk to re-offend).


                                                2
The sentences were ordered to be served consecutively for a total prison term of ten

years. Appellant filed timely appeals and raises a single assignment of error:2

       {¶4}     “The trial court erred by sentencing the defendant-appellant to a ten-year

prison term.”

       {¶5}     In his sole assignment of error, appellant argues the trial court erred in

sentencing him to ten years in prison because its findings under R.C. 2929.12 are not

supported by the record and are contrary to law. Appellant asserts the court ignored or

discounted statutory factors that made his behavior less serious, failed to give adequate

weight to the factors that supported his request for a shorter prison sentence, and failed

to account for his cooperation with law enforcement.

       {¶6}     “(T)his court utilizes R.C. 2953.08(G) as the standard of review in all

felony sentencing appeals.” State v. Hettmansperger, 11th Dist. Ashtabula No. 2014-A-

0006, 2014-Ohio-4306, ¶14. R.C. 2953.08(G) provides, in pertinent part:

       {¶7}     “(2) The court hearing an appeal under division (A), (B), or (C) of this

section shall review the record, including the findings underlying the sentence or

modification given by the sentencing court.

       {¶8}     “The appellate court may increase, reduce, or otherwise modify a

sentence that is appealed under this section or may vacate the sentence and remand

the matter to the sentencing court for resentencing. The appellate court’s standard for

review is not whether the sentencing court abused its discretion. The appellate court

may take any action authorized by this division if it clearly and convincingly finds either

of the following:


2. Appellant’s appeals, Case Nos. 2017-L-032, 2017-L-033, 2017-L-034, and 2017-L-035 were
consolidated for all purposes.


                                              3
       {¶9}    “(a) That the record does not support the sentencing court’s findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;

       {¶10} “(b) That the sentence is otherwise contrary to law.”

       {¶11} Appellant specifically takes issue with R.C. 2929.12. Although trial courts

have full discretion to impose any term of imprisonment within the statutory range, they

must consider the guidelines contained in R.C. 2929.12, “Factors to consider in felony

sentencing,” which states in part:

       {¶12} “(A) Unless otherwise required by section 2929.13 or 2929.14 of the

Revised Code, a court that imposes a sentence under this chapter upon an offender for

a felony has discretion to determine the most effective way to comply with the purposes

and principles of sentencing set forth in section 2929.11 of the Revised Code.             In

exercising that discretion, the court shall consider the factors set forth in divisions (B)

and (C) of this section relating to the seriousness of the conduct, the factors provided in

divisions (D) and (E) of this section relating to the likelihood of the offender’s recidivism,

and the factors set forth in division (F) of this section pertaining to the offender’s service

in the armed forces of the United States and, in addition, may consider any other factors

that are relevant to achieving those purposes and principles of sentencing.

       {¶13} “(B) The sentencing court shall consider all of the following that apply

regarding the offender, the offense, or the victim, and any other relevant factors, as

indicating that the offender’s conduct is more serious than conduct normally constituting

the offense:




                                              4
       {¶14} “(1) The physical or mental injury suffered by the victim of the offense due

to the conduct of the offender was exacerbated because of the physical or mental

condition or age of the victim.

       {¶15} “(2) The victim of the offense suffered serious physical, psychological, or

economic harm as a result of the offense.

       {¶16} “(3) The offender held a public office or position of trust in the community,

and the offense related to that office or position.

       {¶17} “(4) The offender’s occupation, elected office, or profession obliged the

offender to prevent the offense or bring others committing it to justice.

       {¶18} “(5) The offender’s professional reputation or occupation, elected office, or

profession was used to facilitate the offense or is likely to influence the future conduct of

others.

       {¶19} “(6) The offender’s relationship with the victim facilitated the offense.

       {¶20} “(7) The offender committed the offense for hire or as a part of an

organized criminal activity.

       {¶21} “(8) In committing the offense, the offender was motivated by prejudice

based on race, ethnic background, gender, sexual orientation, or religion.

       {¶22} “(9) If the offense is a violation of section 2919.25 or a violation of section

2903.11, 2903.12, or 2903.13 of the Revised Code involving a person who was a family

or household member at the time of the violation, the offender committed the offense in

the vicinity of one or more children who are not victims of the offense, and the offender

or the victim of the offense is a parent, guardian, custodian, or person in loco parentis of

one or more of those children.




                                              5
       {¶23} “(C) The sentencing court shall consider all of the following that apply

regarding the offender, the offense, or the victim, and any other relevant factors, as

indicating that the offender’s conduct is less serious than conduct normally constituting

the offense:

       {¶24} “(1) The victim induced or facilitated the offense.

       {¶25} “(2) In committing the offense, the offender acted under strong

provocation.

       {¶26} “(3) In committing the offense, the offender did not cause or expect to

cause physical harm to any person or property.

       {¶27} “(4) There are substantial grounds to mitigate the offender’s conduct,

although the grounds are not enough to constitute a defense.

       {¶28} “(D) The sentencing court shall consider all of the following that apply

regarding the offender, and any other relevant factors, as factors indicating that the

offender is likely to commit future crimes:

       {¶29} “(1) At the time of committing the offense, the offender was under release

from confinement before trial or sentencing; was under a sanction imposed pursuant to

section 2929.16, 2929.17, or 2929.18 of the Revised Code; was under post-release

control pursuant to section 2967.28 or any other provision of the Revised Code for an

earlier offense or had been unfavorably terminated from post-release control for a prior

offense pursuant to division (B) of section 2967.16 or section 2929.141 of the Revised

Code; was under transitional control in connection with a prior offense; or had

absconded from the offender’s approved community placement resulting in the




                                              6
offender’s removal from the transitional control program under section 2967.26 of the

Revised Code.

       {¶30} “(2) The offender previously was adjudicated a delinquent child pursuant

to Chapter 2151. of the Revised Code prior to January 1, 2002, or pursuant to Chapter

2152. of the Revised Code, or the offender has a history of criminal convictions.

       {¶31} “(3) The offender has not been rehabilitated to a satisfactory degree after

previously being adjudicated a delinquent child pursuant to Chapter 2151. of the

Revised Code prior to January 1, 2002, or pursuant to Chapter 2152. of the Revised

Code, or the offender has not responded favorably to sanctions previously imposed for

criminal convictions.

       {¶32} “(4) The offender has demonstrated a pattern of drug or alcohol abuse that

is related to the offense, and the offender refuses to acknowledge that the offender has

demonstrated that pattern, or the offender refuses treatment for the drug or alcohol

abuse.

       {¶33} “(5) The offender shows no genuine remorse for the offense.

       {¶34} “(E) The sentencing court shall consider all of the following that apply

regarding the offender, and any other relevant factors, as factors indicating that the

offender is not likely to commit future crimes:

       {¶35} “(1) Prior to committing the offense, the offender had not been adjudicated

a delinquent child.

       {¶36} “(2) Prior to committing the offense, the offender had not been convicted

of or pleaded guilty to a criminal offense.




                                              7
       {¶37} “(3) Prior to committing the offense, the offender had led a law-abiding life

for a significant number of years.

       {¶38} “(4) The offense was committed under circumstances not likely to recur.

       {¶39} “(5) The offender shows genuine remorse for the offense.”

       {¶40} At the sentencing hearing, defense counsel spoke on appellant’s behalf

and requested a five-year prison term. (Sentencing T.p. 5)

       {¶41} Appellant also spoke and advised the court of the following: he was a

victim of sexual abuse at a young age; was kidnapped and held for ransom; attempted

suicide by hanging himself as a teenager; witnessed murders and rapes while

incarcerated; was a victim of attempted rape; suffers from severe paranoia and extreme

manic; his daughter was molested by her step-uncle while appellant was incarcerated;

he attempted to check himself into Laurelwood in 2016 but was unsuccessful due to an

inability to pay; asked to be sentenced to five years; and requested a fair chance at

treatment. (Sentencing T.p. 6-11).

       {¶42} Appellant’s wife and co-defendant in Case No. 16 CR 000437, Heather

Sandil, asked the court to help her husband. She initially said appellant never had any

treatment for his drug addiction. However, she later indicated that appellant had in fact

previously attended NEOCAP. (Sentencing T.p. 11-13).

       {¶43} Also, appellant’s mother, Michelle Beesler, spoke on his behalf and

indicated that her son has had a “messed up” life. However, appellant’s mother agreed

with the court that her son would “have to spend his time in prison getting his head on

straight.” (Sentencing T.p. 13-15).




                                            8
       {¶44} The trial court then heard from the state. The state referenced the four

cases and indicated recidivism is more likely due to appellant’s history of criminal

convictions and probation violations, the fact that he has not responded favorably to

past sanctions, and has a pattern of drug abuse. The state requested a consecutive

sentence totaling ten years in prison. (Sentencing T.p. 15-18).

       {¶45} Thereafter, the trial court stated the following at the sentencing hearing:

       {¶46} “The Court has considered the record, the oral statements made, the

victim impact statement, the pre-sentence report, drug and alcohol and psychological

evaluations, my conference in chambers with counsel and probation, and the

statements of the Defendant and the Defendant’s counsel.             The Court has also

considered the overriding purposes of felony sentencing pursuant to Revised Code

2929.11, which are to protect the public from future crime by this offender and others

similarly situated and to punish this offender using the minimum sanctions that the Court

determines accomplish the purposes, without imposing an unnecessary burden on state

or local governmental resources.       I have considered the need for incapacitation,

deterrence, rehabilitation, and restitution. I’ve considered the recommendations of the

parties.   I have reasonably calculated this sentence to achieve the two overriding

purposes of felony sentencing and to be commensurate with and not demeaning to the

seriousness of this offender’s conduct and its impact on society and the victims, and to

be consistent with sentences imposed for similar crimes committed by similar offenders.

In using my discretion to determine the most effective way to comply with the purposes

and principles of sentencing I have considered all relevant factors, including the

seriousness and the recidivism factors set forth in Revised Code 2929.12. In the 167




                                             9
case the Court is going to give the Defendant the minimum sentence, and therefore I’m

going to dispense with the findings. The minimum sentence is mandatory prison. In the

342 case, the theft, the Court’s gonna give the Defendant the minimum sentence in that

case, and therefore I’m gonna dispense with the findings. In the 437 case the Court’s

gonna give the Defendant the minimum sentence. Prison is mandatory in that case, so

I’m going to dispense with the findings there. And in the 953 case, the burglary, felony

3 the Court determines that the victim suffered serious psychological harm. * * *

      {¶47} “* * *

      {¶48} “Alright. No factors making the offense less serious. However, in terms of

making recidivism more likely, there’s history of criminal convictions and delinquency

adjudications.   Defendant has not responded favorably.       Alcohol or drug abuse is

related to the offense, and the offender denies a problem or has refused to accept and

apply the treatment he has obtained.       The Defendant’s record is significant as a

juvenile. He was committed on 4 occasions to the Ohio Department of Youth Services.

He does have a, two felony crimes of violence, burglaries, felony 3 as a juvenile.

Actually he has 6 commitments to the Ohio Department of Youth Services. As an adult

he’s got convictions for obstructing official business, couple of convictions for that.

Criminal damaging, criminal trespass, possession of marijuana. His first felony as an

adult was in this court, aggravated possession of drugs, felony 5. He was given jail

treatment program, NEOCAP program.         Failed to report to jail.   Multiple probation

violations, testing positive. He ended up being sentenced to 11 months in prison. In

Ashtabula County he committed more felonies, possession of drugs, receiving stolen

property, illegal assembly or possession of chemicals for the manufacture of drugs,




                                           10
failure to comply with the order or signal of police officer, possession of criminal tools.

He was given prison on that, served the better part of 4 years. The Court notes that the

illegal assembly or possession is one of the same crimes he’s committed here. In

Ashtabula he committed another burglary, felony 3; having weapons while under

disability, felony 3; theft of a motor vehicle, felony 4. Sent to prison and served another

6 years. Got out in 2015. Burglary, felony 3 in this court. Receiving stolen property,

felony 4, with a firearm specification. I sentenced him to prison on that case. That was

concurrent to the Ashtabula. He had a felony 4 drug possession out of Cuyahoga

County. That was served concurrent. Illegal conveyance of weapons onto the grounds

of a detention facility or institution, felony 3. Got a year in prison on that. Then he

committed these offenses. The illegal manufacture and the illegal assembly, the theft,

felony 5, and between that he did another theft in the Painesville Municipal Court. Then

he had another illegal assembly or possession here.          And between that and the

attempted burglary he did another theft in the Painesville Municipal Court. It’s just a

horrendous record. Horrendous crime spree. The Court determines that the Defendant

has the greatest likelihood of committing future crimes. Prison is needed to protect the

public from future crime. A minimum sentence would demean the seriousness of this

offender’s conduct. However, on most of these I will give the Defendant the minimum,

except on the burglary, attempted burglary. Consecutive sentences are necessary to

protect the public and punish this offender.      Consecutive sentences would not be

disproportionate to his conduct and the danger he poses. Some of these crimes were

committed while under sanction or on bond, or while awaiting trial or sentencing. The

harm was so great or unusual that a single term would not adequately reflect the




                                            11
seriousness of the conduct, and the offender’s criminal history show that consecutive

terms are needed to protect the public from future crime. * * *” (Sentencing T.p. 18-23).

      {¶49} Also, in its February 8, 2017 judgments, the trial court indicated it had

considered the record, oral statements, any victim impact statement, PSI report, and/or

drug and alcohol evaluation based upon the purposes and principles of sentencing

under R.C. 2929.11 and the seriousness and recidivism sentencing factors under R.C.

2929.12 before imposing sentence.

      {¶50} Accordingly, the record reflects the trial court gave due deliberation to the

relevant statutory considerations. The court considered the purposes and principles of

felony sentencing under R.C. 2929.11, and balanced the seriousness and recidivism

factors under R.C. 2929.12, as evidenced from the record.

      {¶51} Contrary to appellant’s assertions that the trial court erred in sentencing

him to ten years in prison because its findings under R.C. 2929.12 are not supported by

the record and are contrary to law, the state aptly points out and the record establishes

that appellant received the minimum sentences in three of his four cases and two of the

prison sentences were mandatory. The court was not required to give any particular

weight or emphasis to any given set of circumstances. State v. Delmanzo, 11th Dist.

Lake No. 2007-L-218, 2008-Ohio-5856, ¶23. Rather, the court was merely required to

consider the statutory factors in exercising its discretion. Id. As addressed, the record

reveals the court did consider the requisite R.C. 2929.12 factors.

      {¶52} Appellant was sentenced on felonies of the second, third, and fifth

degrees, following guilty pleas in four cases.     As stated, the trial court sentenced

appellant to the following: (1) Case No. 2016 CR 000167, count one, illegal manufacture




                                           12
of drugs, a felony of the second degree, in violation of R.C. 2925.04, five years, and

count two, illegal assembly or possession of chemicals for the manufacture of drugs, a

felony of the third degree, in violation of R.C. 2925.041, three years, for a total

concurrent sentence of five years; (2) Case No. 16 CR 000342, theft, a felony of the fifth

degree, in violation of R.C. 2913.02, six months; (3) Case No. 16 CR 000437, illegal

assembly or possession of chemicals for the manufacture of drugs, a felony of the third

degree, in violation of R.C. 2925.041, three years; and (4) Case No. 16 CR 000953,

attempted burglary, a felony of the third degree, in violation of R.C. 2923.02 and

2911.12, 18 months. The sentences were ordered to be served consecutively for a total

prison term of ten years.       Thus, the court sentenced appellant within the statutory

ranges under R.C. 2929.14(A), which states in part:

       {¶53} “(2) For a felony of the second degree, the prison term shall be two, three,

four, five, six, seven, or eight years.

       {¶54} “(3)(a) For a felony of the third degree that is a violation of section

2903.06, 2903.08, 2907.03, 2907.04, 2907.05, or 3795.04 of the Revised Code or that

is a violation of section 2911.02 or 2911.12 of the Revised Code if the offender

previously has been convicted of or pleaded guilty in two or more separate proceedings

to two or more violations of section 2911.01, 2911.02, 2911.11, or 2911.12 of the

Revised Code, the prison term shall be twelve, eighteen, twenty-four, thirty, thirty-six,

forty-two, forty-eight, fifty-four, or sixty months.

       {¶55} “(b) For a felony of the third degree that is not an offense for which division

(A)(3)(a) of this section applies, the prison term shall be nine, twelve, eighteen, twenty-

four, thirty, or thirty-six months.




                                               13
       {¶56} “* * *

       {¶57} “(5) For a felony of the fifth degree, the prison term shall be six, seven,

eight, nine, ten, eleven, or twelve months.”

       {¶58} Further, the record reveals the court properly advised appellant regarding

post-release control. Therefore, the trial court complied with all applicable rules and

statutes and, as a result, appellant’s sentence is not clearly and convincingly contrary to

law.

       {¶59} For the foregoing reasons, appellant’s sole assignment of error is not well-

taken. The judgments of the Lake County Court of Common Pleas are affirmed.



CYNTHIA WESTCOTT RICE, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                               14